  


 HR 1626 ENR: DHS IT Duplication Reduction Act of 2015
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 1626 
 
AN ACT 
To reduce duplication of information technology at the Department of Homeland Security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the DHS IT Duplication Reduction Act of 2015. 2.DHS information technology duplication reduction (a)Information technology duplication reductionNot later than 90 days after the date of the enactment of this Act, the Chief Information Officer of the Department of Homeland Security shall submit to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report that includes the following: 
(1)The number of information technology systems at the Department of Homeland Security. (2)An assessment of the number of such systems exhibiting duplication or fragmentation. 
(3)A strategy for reducing such duplicative systems, including an assessment of potential cost savings or cost avoidance as a result of such reduction. (4)A methodology for determining which system should be eliminated when there is duplication or fragmentation. 
(b)DefinitionsIn this Act: (1)The term duplication or fragmentation of information technology systems means two or more systems or programs that deliver similar functionality to similar user populations. 
(2)The term information technology has the meaning given such term in section 11101 of title 40, United States Code. (c)No new authorization of fundingThis section shall be carried out using amounts otherwise appropriated or made available to the Department of Homeland Security. No additional funds are authorized to be appropriated to carry out this section. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
